Dixon, C. J.
Iii this case we bold:
1. That neither tbe board of supervisors of tbe town, tbe town clerk, nor tbe assessor, bad power to increase tbe valuation of tbe non-ennmerated articles specified in section 8 of tbe act (Laws of 1860, cbap. 386), after tbe plaintiff bad made out and verified bis statement as required by tbe act.
2. That tbe addition of tbe sum of $5000 to tbe valuation of tbe non-enumerated articles, by tbe chairman of tbe board of supervisors, tbe deputy town clerk and tbe assessor, as stated in tbe conqplaint, was unlawful, and void as agamst tbe plaintiff.
3. That tbe Town of Mazomanie is liable in this action to refund to tbe plaintiff so much of tbe taxes and additional charges upon said sum of $5000 as came into tbe bands of tbe town treasurer for tbe use of tbe town. This includes all tbe moneys thus illegally collected by tbe treasurer from tbe plaintiff, except tbe amounts collected for county and state taxes and tbe fees thereon. These last sums cannot be said to have come into tbe bands of tbe town treasurer for tbe use of tbe town, but were received by him for tbe use of tbe county and state. Eor them, therefore, tbe town is not bable in an action as for money bad and received.
By the, Court. — Order reversed, and cause remanded for fur tber proceedings according to law.